Title: To Thomas Jefferson from Albert Gallatin, 9 November 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  
                     9 Nov. 1804
                  
               
               The counterfeiting of notes of the Bank of the United States, or of coins of the sd. States, are equally by the Statute offences against the United States; but I believe that base coining of foreign coins is an offence only against the State. At all events, the proper course seems to be to transmit the affidavit to the district attorney for North Carolina; which, if approved by the President, may be done by the Secretary of the Treasury
            